DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 1-14 and 27-33 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 07/01/2022.

 Information Disclosure Statement
The Information disclosure statements (IDS) filed on 11/11/2020, 05/26/2021, 06/25/2021, 12/15/2021, and 07/01/2022 have been acknowledged.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: weld chamber 21 as recited in Para 00102 line 5.
  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 102 and 112 in Figure 7 and 160 in Figure 37.
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Specification
The disclosure is objected to because of the following informalities:
In Para 00100 line 3 “aperture ports 12” should be -- aperture ports 17 --.
In Para 00101 line 6-7 “two grooves” should be -- two sets of grooves --.
In Para 00102 line 1 “portal bridge die 12” should be -- portal bridge die --.
In Para 00102 line 4 “these penetration portions 17” should be -- these ports 17--.
In Para 00103 line 8 “portal bridge die extrusion 17” should be -- portal bridge die extrusion --.
In Para 00122 line 9 “for example” should be -- for example. --.
Appropriate correction is required.

Claim Objections
Claims 15-20 are objected to because of the following informalities:  
In Claim 15 line 4, “axial extrusion” should be -- axial extrusion force --.
In Claim 15 line 6, “receive feedstock material” should be -- receive the feedstock material --.
  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 15-20 and 24-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 15 line 7 and Claim 21 line 4 recite the limitation “the face”. There is insufficient antecedent basis for “the face” in the claims, thereby rendering the claims indefinite. For the purpose of examination, the examiner interprets these limitations to read as “the die face”.
Claim 19 line 2 and Claim 25 line 2 recite the limitation “short bearing member”. It is not sufficiently clear from the claim language in view of the specification what can be considered “short” bearing member, for example the specification and the claims lack any description of what lengths of bearing members are “short”, thereby rendering the claim indefinite because the metes and bounds of the claims are not sufficiently clear. For the purpose of examination, the examiner interprets these limitations to mean a bearing surface of any length.
Claim 20 line 2 and Claim 26 line 2 recite the limitation “the opening defines a linear shaft configured to provide a solid elongated extrusion”. There is no description in the specification, the drawing, or the claims of a “solid elongated extrusion”, thereby rendering the claims indefinite because it is not sufficiently clear what the metes and bounds of a solid elongated extrusion are. For the purpose of examination, the examiner interprets these limitations to mean that the opening defines a linear shaft configured to extrude an extrusion.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 15-26 are rejected under AIA  35 U.S.C. 102(a)(1) as being anticipated by US 7,096,705 to Segal.
As per claims 15-26, Segal discloses a shear-assisted extrusion process for forming extrusions of a desired composition from a feedstock material and a device for performing shear assisted extrusion, the process comprising:
[15 and 21] applying a rotational shearing force and an axial extrusion to the same location on the feedstock material (see cylindrical billet 1 in Fig 1, 4, 5, and 9 and following billet 10 in Fig 6-7) using a die tool (see rotating die 3 in Fig 1-8 and portal die 16 in Fig 9 configured press into the billet material while rotating to apply an axial extrusion force and a rotational shearing force to the same location on the billet material; Col 3 line 26-35 and line 43-55, Col 4 line 19-28, Col 5 line 18-27) defining an opening (see outlet orifice 4 in Fig 1-8 and outlet orifice 15 in Fig 9) configured to receive feedstock material for extrusion and further defining a die face defining a recess (see extrusion chamber 5 and cone 6 in Fig 1-2, 4-6, and 9) within the face and contiguous with the opening (see Fig 1-2, 4-6, and 9).
[16 and 22] wherein the die face extends at an angle other than normal from a sidewall of the die tool in at least one cross section (see cone 6 in Fig 1-2, 4-6, and 9 that is provided at angle other than normal from a sidewall of the die).
[17 and 23] wherein the die face extends from a rim of the die tool to be contiguous with the recess (see cone 6 and extrusion chamber in Fig 1-2, 4-6, and 9 that extends from a rim of the die and is contiguous with the outlet orifice).
[18 and 24] wherein the opening is configured to receive a mandrel (see mandrel 19 in Fig 9).
[19 and 25] wherein the opening further defines a short bearing member (see outlet orifice 4 in Fig 1-2 and 4-6 and outlet orifice 15 in Fig 9 that defines a short bearing surface).
[20 and 26] wherein the opening defines a linear shaft configured to provide a solid elongated extrusion (see outlet orifice 4 in Fig 1-2 and 4-6 and outlet orifice 15 in Fig 9 that defines a linear shaft that provides a solid elongated extrusion).


Claims 15-26 are rejected under AIA  35 U.S.C. 102(a)(1) as being anticipated by US 3,884,062 to Green.
As per claims 15-26, Green discloses a shear-assisted extrusion process for forming extrusions of a desired composition from a feedstock material and a device for performing shear assisted extrusion, the process comprising:
[15 and 21] applying a rotational shearing force and an axial extrusion to the same location on the feedstock material (see billet 36 in Fig 4, tubular billet 59 in Fig 6, billet 99 in Fig 7, and billet 237 in Fig 18) using a die tool (see die block 6 attached to rotating shaft 5 in Fig 1-3, rotary die block 26 in Fig 4-6, rotary die block 76 in Fig 7-8, and rotary die block 226 in Fig 18-23 that are all configured to rotate to apply a axial compressive force and a rotational shearing force to the same location of the feedstock material; Col 3 line 54 - Col 4 line 13, Col 4 line 19-32, Col 5 line 30-53, Col 6 line 1-30, Col 6 line 53 - Col 7 line 16, Col 14 line 24-52) defining an opening (see conical lead in in Fig 1-3, die orifice in Fig 4-5, die orifice 51 in Fig 6, extension 92 in Fig 8, die orifices 234 in Fig 18-20, and die cavity 239 in Fig 21-23) configured to receive feedstock material for extrusion and further defining a die face defining a recess (see conical lead in 13 in Fig 1-3, annular end face 31 in Fig 4-5, annular end face 50 in Fig 6; see Fig 18-23 that shows annular end face 231 with abutment member 230 and vertical leading face 232 and sloping trailing face 233 and conical lead ins corresponding to conically tapered throat 241 as shown in Fig 22-23) within the face and contiguous with the opening (see Fig 1-9 and 18-23).
[16 and 22] wherein the die face extends at an angle other than normal from a sidewall of the die tool in at least one cross section (see inclined flat face 10 arranged at an angle other than normal from a sidewall of the die block 6 in Fig 1-3; see die orifices 234 in Fig 18-23 that show a conical lead in corresponding to conically tapered throat 241 as shown in Fig 22-23 that are at an angle other than normal from a sidewall of the die block 226).
[17 and 23] wherein the die face extends from a rim of the die tool to be contiguous with the recess (see Fig 1-3 that shows that the inclined face 10 extends from a rim of the die block 6 and is contiguous with the conical lead in 13; see Fig 18-23 that shows that the annular end face 231 extends from a rim  of the die block 226 and is contiguous with the conical lead ins of the die orifices 234 corresponding to conically tapered throat 241 in Fig 22).
[18 and 24] wherein the opening is configured to receive a mandrel (see mandrel 56 in Fig 6; see mandrel 244 in Fig 21-23).
[19 and 25] wherein the opening further defines a short bearing member (see passageway in Fig 1, see small diameter extension 92 in Fig 8, and see die orifice 242 in Fig 22-23 that defines a short bearing member).
[20 and 26] wherein the opening defines a linear shaft configured to provide a solid elongated extrusion (see passageway in Fig 1-3, see small diameter extension 92 in Fig 8, and see die orifice 242 in Fig 22-23 that are linear shafts that provide a solid elongated extrusion; Col 4 line 7-13, Col 5 line 54-60, Col 7 line 7-10, and Col 14 line 24-45).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joshua D. Anderson, whose telephone number is (571) 270-0157.  The examiner can normally be reached from Monday to Friday between 7 AM and 2 PM Arizona time.
If any attempt to reach the examiner by telephone is unsuccessful, the examiner’s supervisor, Peter Vo, can be reached at (571) 272-4690.  
Another resource that is available to applicants is the Patent Application Information Retrieval (PAIR). Information regarding the status of an application can be obtained from the (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAX. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, please feel free to contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Applicants are invited to contact the Office to schedule an in-person interview to discuss and resolve the issues set forth in this Office Action.  Although an interview is not required, the Office believes that an interview can be of use to resolve any issues related to a patent application in an efficient and prompt manner.

/JOSHUA D ANDERSON/
Examiner, Art Unit 3729	

/PETER DUNGBA VO/Supervisory Patent Examiner of Art Unit 3729